DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/22 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, and 9-12 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Shin et al. (U.S. Patent 8,107,248) hereafter Shin.
As to claim 1, Shin discloses an apparatus as shown in figures 5A-5B comprising:
a substrate (bottom 110a);
one or more sensors (120, column 1, lines 64-66, column 4, lines 33-39) formed in a first metal layer (130a) on the substrate (110a); and
one or more electrical circuits (130b) formed on the substrate in a separate second metal layer (130b) separate from than the one or more sensors (120a) and electrically coupled with at least one of the one or more sensors formed on the substrate using a via (via through element 150) formed in the second metal layer.
As to claims 4 and 6, Shin discloses at least one of the one or more sensors (120a) is a pressure sensor, which is a capacitive sensor (column 2, lines 45-52).
As to claim 9, Shin discloses the apparatus includes any one or more of an internet of things device, a medical device, a smart sensor, a home automation device, an industrial sensor, an automotive sensor, environmental device, security device, a public safety device, a retail device, a logistics device, and a consumer device column 1, lines 40+.
As to claim 10, Shin discloses a method for forming a sensor with an integrated electrical circuit as shown in figures 5A-5B comprising:
etching (column 2, line 22+) a first metal layer (130a) to form a first one or more sensors (120a) on a substrate (110a); and
forming one or more electrical circuits (130b) on the substrate in a second metal separate layer separate from than the one or more sensors (120a), and
forming at least one via (by the element 150) in the second metal layer  (130b) connecting the one or more sensors (120a) to the one or more electrical circuits.
As to claim 11, Shin discloses forming the first one or more sensors (120a) on the substrate includes forming at least a first sensor (120a) of the one or more sensors on a separate layer disposed on the substrate from at least a second sensor (120a).
As to claim 12, Shin discloses in figure 5A forming the first one or more sensors on the substrate includes forming a first sensor (120a) and a second sensor (120a) on a same dielectric layer disposed on the substrate (110a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Barnett (161) cited in the record.
Regarding claims 2-3, Shin discloses all of the limitations of claimed invention except for at least one of the one or more sensors (120a) is a resistance temperature detector, or at least one of the one or more sensors includes multiple resistance temperature detectors.
As to claims 2-3, Barnett discloses at least one of the one or more sensors (84, 95) is a resistance temperature detector (RTD), or multiple of resistance temperature detectors (84, 95, figure 3, para-00438).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Barnett employed in the apparatus of Shin in order to provide excellent measuring temperature, great stability, accuracy and repeatability. 
Regarding claim 5, Shin discloses all of the limitations of claimed invention except for the pressure sensor is a strain gauge.
Barnett discloses at least one of the one or more sensors (82, para-0043) is a strain gauge.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Barnett employed in the apparatus of Shin in order to measure mechanical and monitor strain. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6,9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848